Title: From John Adams to James Warren, 16 March 1780
From: Adams, John
To: Warren, James


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu March 16th. 1780
     
     Your Letter of the 13th. of June last, is not answered—not recieved ’till my Arrival here. You will be so overloaded with News about the Time this will reach You, that I will not add to the Heap. We have none from America a long Time—none since Christmas. You say I was envied—perhaps so: but they would not have envied me in the Gulph Stream, nor when chased forty eight Hours by three British Frigates, nor when Sailing in a Ship, leaking seven Feet of Water in an Hour, in a Gale of Wind that blowed the poor Courier de L’Europe, our fellow Voyager, to the Bottom with all her People, nor when devoured by Vermin in Company with Mules, Hogs, and Poultry, on the Mountains of Gallicia. They would not envy Mr. Jay in the dismasted Confederacy &c. They would not envy Us here, at least they ought not, for it is not an enviable Situation: to see things go wrong for want of adopting the simplest and most obvious plans in the World. However, I have seen enough of Envy to know, that it will have its perfect Work. Let it. It is a Distemper, that I hope will never seize me. I had rather of the two have another, which is sometimes they say contracted here by an Acquaintance with the elegant Nymphs of the Boulevards. But enough of this.
     The People of England have done me the Honor to talk lately a great deal about me. They have pleased themselves with the Tales that the Ministry propagated, that I was coming to London. Lord North said he wished I had come in the Cartel Ship. I believe him. But they have no Thoughts of Peace upon my Terms, ie. upon American Terms. Ireland however will make herself independent before ours will be acknowledged: and England will have a Congress very soon. Ireland and England have learned our Policy, and are treading in our Steps. Holland is very angry, and will not always bear. Yet England cannot learn Wisdom. She will fall like the strong Man. I should be very glad She would come to her Reason: but She will not a long time.
     
      Your’s
      John Adams
     
    